USCA4 Appeal: 22-4015      Doc: 30         Filed: 09/26/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4015


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TIMOTHY ROBERT GALLION,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:17-cr-00051-MR-WCM-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        ON BRIEF: J. Edward Yeager, Jr., Cornelius, North Carolina, for Appellant. Amy
        Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4015      Doc: 30         Filed: 09/26/2022      Pg: 2 of 3




        PER CURIAM:

               Timothy Robert Gallion pleaded guilty, pursuant to a written plea agreement, to

        possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1),

        924(a)(2) (2018). * The district court sentenced him to 120 months’ imprisonment. On

        appeal, Gallion argues that the upward-variant sentence is unreasonable and that the district

        court erred by failing to pronounce the conditions of supervised release included in the

        written judgment. The Government moves to dismiss the appeal pursuant to the appeal

        waiver contained in the plea agreement, and Gallion opposes the motion.

               Upon review of the record, we conclude that Gallion knowingly and voluntarily

        waived his right to appeal. Gallion’s challenge to the reasonableness of his sentence falls

        squarely within the scope of his waiver of appellate rights, and enforcement of the waiver

        will not, in this context, result in a miscarriage of justice. Accordingly, we grant the

        Government’s motion to dismiss this portion of the appeal.

               Gallion’s contention that the district court failed to pronounce the conditions of

        supervised release, however, falls outside the scope of the appellate waiver. See United

        States v. Singletary, 984 F.3d 341, 345 (4th Cir. 2021).           We therefore deny the

        Government’s motion as to that portion of the appeal. Upon review, we conclude that the



               *
                Section 924(a)(2) was amended and no longer provides the penalty for § 922(g)
        convictions; the new penalty provision in 18 U.S.C. § 924(a)(8) sets forth a statutory
        maximum sentence of 15 years’ imprisonment for a § 922(g) offense. See Bipartisan Safer
        Communities Act, Pub. L. No. 117-159, § 12004(c), 136 Stat. 1313, 1329 (2022). The 15-
        year statutory maximum does not apply in this case, however, because Gallion was
        convicted before the June 25, 2022, amendment of the statute.

                                                     2
USCA4 Appeal: 22-4015         Doc: 30      Filed: 09/26/2022    Pg: 3 of 3




        district court adequately pronounced the conditions of supervised release contained in the

        written judgment. See United States v. Cisson, 33 F.4th 185, 194 (4th Cir. 2022). We

        therefore affirm this portion of Gallion’s sentence.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                             DISMISSED IN PART,
                                                                             AFFIRMED IN PART




                                                     3